The plaintiffs petition for certification for appeal from the Appellate Court, 45 Conn. App. 423 (AC 15729), is granted, limited to the following issues:
“1. Did the trial court consider the correct criteria for determining the best interests of the child when the parent who was awarded primary physical custody of the child wishes to relocate?
“2. Was the trial court correct in placing the burden of proof on the custodial parent?
“3. Was the trial court correct in prohibiting the custodial parent from calling the attorney for the minor child as a witness to examine him with respect to his written report filed with the court recommending that the child’s best interest would be served if the child remains in Connecticut?”